UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 1, 2011 Natus Medical Incorporated (Exact name of registrant as specified in its charter) 000-33001 (Commission File Number) Delaware 77-0154833 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1501 Industrial Road San Carlos, CA94070 (Address of principal executive offices, with zip code) 650-802-0400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operations and Financial Condition. On March 1, 2011, Natus Medical Incorporated (the “Company”) is issuing a press release and holding a conference call regarding its financial results for the fourth fiscal quarter of 2010 ended December 31, 2010 and other financial information.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information in this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01.Financial Statements and Exhibits. Exhibit No. Description Press release dated March 1, 2011 describing the Company’s results for its fourth fiscal quarter ended December 31, 2010 and other financial information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATUS MEDICAL INCORPORATED (Registrant) Dated:March 1, 2011 By: /s/ Steven J. Murphy Vice President Finance and Chief Financial Officer Exhibit Index Exhibit No. Description Press release dated March 1, 2011 describing the Company’s results for its fourth fiscal quarter ended December 31, 2010 and other financial information.
